Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The cited limitations have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
 Since the claim limitations invoke 35 U.S.C. 112(f), the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The following table provides the generic place holder, functional language and the review and citation of the specification that shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Claim(s)
Generic place holder “means”
Functional Language 
Interpretation from written description citations from PGPUB
7
means for measuring  

The mechanical deformations of the movable portion  
[0049 The measurement sensors are for example non-contact sensors made using ultrasound sensors. In a variant, these sensors can be made of optical sensors]
7
Means for measuring distance
between the movable portion  and the static portion in the application direction of the force
[0049 The measurement sensors are for example non-contact sensors made using ultrasound sensors. In a variant, these sensors can be made of optical sensors]

7, 10 & 11
Processing means 
able to determine the amplitude and direction of the force using the measurements
[0044 The device I also includes a processing unit 11 that is designed to determine the amplitude and the direction of the forces using the measurements delivered by the measurement member 19]
12
the memory means
to save the values 
[0100  saved in a memory by the processing unit 11 as a function of time]
14
a device for 
determining the direction and amplitude of a force on said nacelle
[0049 The measurement sensors are for example non-contact sensors made using ultrasound sensors. In a variant, these sensors can be made of optical sensors]

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 & 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claims than the abstract idea itself  (See MPEP 2106 (I)). These Claims are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)[hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 56/826 U. S. (2012) [hereinafter “Mayo”].  The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.  The 35 USC 101 analysis below is based on the guidance found in the Federal Register vol. 79, No. 241. pp. 74718-74733 (the “Guidance”).  The Guidance analysis is threefold and found in the flow chart shown at 74721 of the Guidance.  First, determine if the claim belongs to a valid statutory class (Step 1 of the Guidance).  Second, identify if the claim is directed to an abstract idea (Step 2A of the Guidance; Part/Step 1 of the Mayo Test).  Third, determine whether the claim contains something significantly more than the abstract idea (Step 2B of the Guidance; Part/Step 1 of the Mayo Test). 

Eligibility Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Claims 1-6) and a machine (device of Claims 7-14)

Eligibility Step 2a: Whether a Claim is Directed to a Judicial Exception (MPEP 2106.04)
Step 2a is two prong analysis:
(1) Prong One Asks:  Does the claim recite an abstract idea?
Claims 1-8 & 10-14 recite an abstract idea that is subject to a judicial exception.  Claims 1-7 & 10-14 pertain to a judicial exception such as explained in MPEP 2106.04(a)(2)  Concepts The Courts Have Identified As Abstract Ideas.
MPEP 2106.04(a)(2)(III) "AN IDEA 'OF ITSELF'"
This exclusion has recently been reaffirmed by the Supreme Court in the Alice Corp. decision.  Recent Federal Circuit cases have further found that collecting information, analyzing it, and displaying certain results of the collection and analysis are directed to a composite of abstract ideas under step 2A of the guidance (Part/Step 1 of the Mayo test). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas--the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). In Electric Power Group, the Federal Circuit explained that concepts of collecting and analyzing information fall within the "realm of abstract ideas" because information is intangible.
 MPEP 2106.04(a)(2)(III)(b) "AN IDEA 'OF ITSELF'"  the following similar cases to Applicant’s claimed invention are also directed to organizing, collecting, monitoring, comparing and analyzing data:
collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1947 (Fed. Cir. 2017);  
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016);
creating an index, and using that index to search for and retrieve data, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327, 121 USPQ2d 1928, 1936 (Fed. Cir. 2017);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350-51, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014);
And the additional non-precedential case cited in the Subject Matter Eligibility Guidance of court decisions dated March 14, 2018.
collecting, organizing and analyzing sensor data, TDE Petroleum Data Solutions v. AKM Enterprise, 555 Fed. Appx. 950 (Fed. Cir. 2016) 

MPEP 2106.04(a)(2)(IV). “MATHEMATICAL RELATIONSHIPS/FORMULAS”
The phrase "mathematical relationships/formulas" is used to describe mathematical concepts such as mathematical algorithms, mathematical relationships, mathematical formulas, and calculations. The courts have used the term "algorithm" to refer to both mathematical procedures and mathematical formulas, including:  procedures for converting data.  

With regard to the instant case and as cited in MPEP 2106.04(a)(2)(IV) " MATHEMATICAL RELATIONSHIPS/FORMULAS "  the following similar cases to Applicant’s claimed invention are also directed to comparing and correlating data using mathematical relationships:
identifying a concept relating to a mathematical relationship or formula as a judicial exception is Diamond v. Diehr, 450 U.S. 175, 209 USPQ 1 (1981). 
correlating data using existing information, manipulating the data using mathematical formulas, and organizing this information into a new form Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 111 USPQ2d 1717 (Fed. Cir. 2014); 
an algorithm for converting binary coded decimal to pure binary, Benson, 409 U.S. at 64, 175 USPQ at 674; 
a formula for computing an alarm limit, Flook, 437 U.S. at 585, 198 USPQ at 195; 
a mathematical formula for hedging, Bilski, 561 U.S. at 599, 95 USPQ2d at 1004-05. 
an algorithm for calculating parameters indicating an abnormal condition, In re Grams, 888 F.2d 835, 836, 12 USPQ2d 1824, 1825 (Fed. Cir. 1989);  
calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982). 
 
Regarding Applicant's claimed invention:
Claim 1 is a process claim reciting the abstract steps of:
measuring a distance between the static portion and the movable portion in the direction of application of the force to determine the mechanical deformations being applied to the movable portion under the effect of said force (abstract step of collecting and manipulating data).  
processing the distance measurements to determine the amplitude and direction of the force (collecting and organizing data using comparison and mathematical correlation and computation).

Claim 7 is an apparatus claim reciting the abstract idea using generic elements for determining the direction and amplitude of a force applied to a system to:
measuring a distance between the static portion and the movable portion in the direction of application of the force to determine the mechanical deformations being applied to the movable portion under the effect of said force (abstract step of collecting and manipulating data).  
processing the distance measurements to determine the amplitude and direction of the force (collecting and organizing data using comparison and mathematical correlation and computation).

Dependent Claims 2-6, 8 & 10-14 when analyzed together with their base Claims are held to be patent ineligible under 35 U.S.C. 101,  because the additional recited limitations fails to establish the claims are not directed to an abstract idea without significantly more than the abstract idea itself.  

Claims 2-6 simply expand the abstract idea of Claim 1
Claim 2. determining the direction of the force  from the position of at least one measurement sensor delivering an extreme measurement value in relation to the measurement values (mathematical correlation) supplied respectively by a set of angularly distributed measurement sensors measuring the movement of the movable portion in relation to the static portion (data collection)
Claim 3. determining the amplitude of the force from a set of distance measurements predetermined as a function of force values (mathematical correlation) 
Claim 4. the distance measurements vary linearly as a function of the force values (mathematical correlation)
Claim 5. calculation step using a finite element method (mathematical correlation)
Claim 6. a force measurement and movement step carried out on a test bench(data collection with intended use)

Claims 8 & 10-14 provides generic data gathering elements and mathematical correlations and additional determinations to further the abstract concept:
Claim 8. include a set of measurement sensors distributed angularly about the movable portion (data collection) 
Claim 10. determine the direction of the force from the position of at least one sensor delivering an extreme measurement value in relation to the values supplied by the other sensors (mathematical correlation) 
Claim 11. store a set of distance measurement values predetermined as a function of force values  (data collection),  determine the amplitude of the force using the measurements delivered by the sensors  (mathematical correlation) 
Claim 12. save the direction and amplitude values of a force if the amplitude value is greater than a threshold (data collection)
Claim 13. the deformable portion  and the static portion are cylindrical (intended use without practical application).
Claim 14. A boat propulsion nacelle including a device for determining the direction and amplitude of a force on said nacelle (intended use without practical application).


(2) Prong Two Asks: Does the claim recite additional elements that integrate the judicial exception into a practical application?

Claims 1-8 and 10-12 do not recite additional elements that integrate the judicial exception into practical application.  The sensors, processors and memory are cited at their highest level of established tools to perform their generic functions in support of the abstract concepts of data collection and mathematical correlation.
Claims 13-14 cite elements that are not substantial beyond the intended use of the device and process. 

Eligibility Step 2B: Whether a Claim Amounts to Significantly More (MPEP 2106.05)
In the analysis of step 3 of the Guidance (Part/Step 2 of Mayo), the Claims when analyzed as a whole do not recite elements "significantly more" than just the abstract idea itself, and are comparable to items discussed in the cases mentioned above or are well-understood, routine, and conventional within the relevant art without providing elements or steps directed to the following guidance of significantly more:
2106.05(a)    Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
2106.05(b)    Particular Machine 
2106.05(c)    Particular Transformation
2106.05(d)    Well-Understood, Routine, Conventional Activity
2106.05(e)    Other Meaningful Limitations
2106.05(f)     Mere Instructions To Apply An Exception
2106.05(g)    Insignificant Extra-Solution Activity 
2106.05(h)    Field of Use and Technological Environment


Claims 1 & 7 cite concrete elements of means for measuring and means for processing, which have been examined under 112(f) means plus function interpretation.  The means for measuring is interpreted as displacement sensors and the processor means is a generic processor to collect and organizes/converts the data to render a determination. 
Dependent Claims 2-6, 8, 10-12 cite processors, memory and sensors which are not significantly more than generic devices for performing the abstract concepts of data collection and mathematical correlation. The claimed elements do not provide a special arrangement or in combination a special function that is substantially more than the abstract concepts.  

Claims 13 & 14 are aspects of the intended use of Claim 7 and does not add substance to the abstract concepts.

The instant application is similar to the cases using generic sensors performing data collecting and processors performing analysis as cited in the cases TDE Petroleum Data Solutions v. AKM Enterprise and Electric Power Group, LLC v. Alstom.  The cases were determined by the courts as pre-solution data gathering steps for use in the abstract determination and are therefore not significantly more than the abstract concept. The steps and elements of a transducer performing ultrasonic measurement of a material and a processor to collect, compare and analyze the data are not significantly more than Well-Understood, Routine, Conventional Activity (see MPEP 2106.05(d)).

Claims 1-7 & 10-13 as a whole do not confine the claims to a particular useful application of the abstract idea, the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea (see MPEP 2105.05(II)). 

Examiner recommends Applicant cite specific structure that is monitored (e.g. a propulsion system) and to add a transformative step to Claims 1 & 7.  Recommend the transformative step involve adjusting the claimed propulsions system based on the abstract determinations.

Claim Objection
Claim 7 claims sub-elements using the term “including” then cites the sub-elements. Examiner recommends the term “comprising” instead of “including” to distinctly claim the sub-elements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 cites in the preamble “including a static portion and a movable portion deformable under the effect of said force”, which is unclear as the limitation should follow the term “a method comprising”.  The method of Claim 7 refers to the static portion and a movable portion throughout the method and should be introduced within the main body of the method claim. 
All dependent claims are rejected for their dependence on a rejected base claim.

Claims 2 & 10 recites the limitation “at least one measurement sensor delivering an extreme measurement value in relation to the measurement values“, which is unclear as to what the relative term “an extreme measurement value” requires.  Examiner recommends removing the term “an extreme” to directly claim “a measurement value”.

Claim 7 recites the limitation “means for measuring the mechanical deformations of the movable portion, including means for measuring the distance between the movable portion and the static portion” which is unclear as to the distinction between the “means for measuring the mechanical deformations of the movable portion” and the “means for measuring the distance between the movable portion and the static portion”.  It seems the  “means for measuring the mechanical deformations of the movable portion” is a deformation determining unit comprising  the means for measuring and the processing means.
All dependent claims are rejected for their dependence on a rejected base claim.

Claim 13 recites the limitation “the deformable portion” which is unclear as it seems the element “the deformable portion”  is “ the movable portion” of Claim 7.  The term “the movable portion” should consistently be used to ensure clarity of the claimed element.

Claim 14 recites the limitation “a device for determining the direction and amplitude of a force on said nacelle as claimed in claim 7”, which is unclear since “said nacelle” is not cited in Claim 7.  Also, “a device for determining the direction..” seems to be the element provided in Claim 7 of “a processing means able to determine the amplitude and direction of the force using the measurements delivered by the measurement means”.  Elements should be recited with consistent terms to maintain clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-3, 5-11 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toiva  (WO 2016198731;  “Toiva”) in view of Poklad (RU 2214345; “Poklad”).

Claim 1. Toiva discloses a method for determining the direction of a force (Fig. 1: depicts directional force measurements) [Page 3 lines 9-14: In the following, the measuring device that measures a load parameter (strain, displacement) from which the load can be determined, is called as load or force measuring device. However, it is understood that even though the measured parameter is indicative of the load, further processing of the value may be required to obtain a load value and/or a thrust estimate] applied to a system (Fig. 1 propulsion system of a boat) including a static portion (Fig. 1: static strut 120) and a movable portion (Fig. 1: rotating member 130 such as steering bearing or rim 130) deformable [Page  lines 18-25 The model may thus have one parameter that describes the sideways bending of the propulsion unit]  under the effect of said force [Page 2 lines 30-34 and Page 3 lines 1-8: The load parameter may alternatively refer to a displacement value. In an embodiment, inclination/tilting of a steering bearing may be measured], the method comprising: measuring a distance [Page 2 lines 30-34 and Page 3 lines 1-8: The load parameter may alternatively refer to a displacement] between the static portion (Fig. 1: static strut 120) and the movable portion (Fig. 1: rotating member 130 such as steering bearing or rim 130) in the direction of application of the force  (Fig. 1: depicts directional force measurements) [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut. The gauges may thus be placed to the top part of the strut in the proximity of the swivel/rim. In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left. measure the sideways force affecting the propulsion unit] to determine the mechanical deformations [Page 8  lines 18-25 The model may thus have one parameter that describes the sideways bending of the propulsion unit]  being applied to the movable portion (Fig. 1: rotating member 130 such as steering bearing or rim 130) under the effect of said force (Fig. 1: depicts directional force measurements) [Page 5 lines 8-20:  In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left. These measure the sideways force affecting the propulsion unit. Furthermore, there may be a pair of measurement devices in the front (204D) and in the rear (204C) of the propulsion unit. These are arranged to measure the longitudinal twist of the propulsion unit, and are representative of the thrust force provided by the propulsion unit] processing (Fig. 2: control system 220) the distance measurements to determine the direction of the force (Fig. 1: depicts directional force measurements in each axis)[Page  6 lines 25-32 & Page 7  lines 1-14   Each of the  gauges may be arranged parallel to the x-, y-, and z-axes shown in Figure 1… In 304, the observed quantity such as strain or displacement may be converted to load and/or thrust and/or energy consumption estimate…There may be a plurality of strain gauges and displacement sensors in various positions on the propulsion unit and/or the vessel hull].
Toiva does not explicitly disclose processing the distance measurements to determine the amplitude of the force.
Poklad teaches displacement sensing (Fig. 2:ends of the transom boards) for measuring deflection of a shaft.  Poklad further teaches processing the distance measurements to determine (Fig. 4: amplitude Δр) the amplitude of the force [0006 and for the second value, the amplitude Δр of its oscillations per revolution of the propeller is determined, according to which the current value of the radial displacement r of the line of action of the axial force of the propeller is determined, using the expression r = Δр В / 2Р, where В is the distance]. 

Claim 2. Dependent on the method of claim 1.  Toiva further discloses in which the direction of the force (Fig. 1: depicts directional force measurements) is determined from the position of at least one measurement sensor (Fig. 2 204 a-d stress sensors) & [Page 3 lines 23-29 optical sensors][Page 5 lines 5-18:  measurement devices 204A and 204B on the right and on the left. These measure the sideways force affecting the propulsion unit. Furthermore, there may be a pair of measurement devices in the front (204D) and in the rear (204C) of the propulsion unit. These are arranged to measure the longitudinal twist of the propulsion unit, and are representative of the thrust force provided by the propulsion unit] delivering an extreme measurement value in relation to the measurement values supplied respectively by a set of angularly distributed measurement sensors (Fig. 2 204 a-d gauges arranged at 45° from each other) [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut. The gauges may thus be placed to the top part of the strut in the proximity of the swivel/rim. In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left. measure the sideways force affecting the propulsion unit] measuring the movement of the movable portion (Fig. 1: rotating member 130 such as steering bearing or rim 130) [Page 5 lines 7-18] in relation to the static portion (Fig. 1: static strut 120)  [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut].
Claim 3. Dependent on the method of claim 1. Toiva does not explicitly disclose the amplitude of the force is determined from a set of distance measurements predetermined as a function of force values.
Poklad teaches displacement sensing (Fig. 2:ends of the transom boards) for measuring deflection of a shaft.  Poklad further teaches the amplitude of the force (Fig. 4: amplitude related to force) is determined from a set of distance measurements predetermined as a function of force values.  [0006 and for the second value, the amplitude Δр of its oscillations per revolution of the propeller is determined, according to which the current value of the radial displacement r of the line of action of the axial force of the propeller is determined, using the expression r = Δр В / 2Р, where В is the distance]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Poklad’s processing of displacement information to determine the amount of force from amplitude analysis and add the process to Toiva’s displacement and force analysis because analyzing amplitude data improves the quality of the force analysis using quantitative data directly correlated with the displacement measurements. 
Claim 5. Dependent on the method of claim 3. Toiva further discloses a calculation step using a finite element method [Page 7  lines 18-22:  The model may have a multiple parameters. There may be a plurality of strain gauges and displacement sensors in various positions on the propulsion unit and/or the vessel hull, and the load/thrust is determined by observing these plurality of sensors and calculating or reading from tables the load as a resultant of the measurements of the multiple sensors. The mathematical model can also be created by using finite element method].
Claim 6. Dependent on the method of claim 3. Toiva does not explicitly disclose a force measurement and movement step carried out on a test bench.
Poklad teaches displacement sensing (Fig. 2:ends of the transom boards) for measuring deflection of a shaft.  Poklad further teaches a force measurement and movement step carried out on a test bench [0011 (Fig. 1) act on the system under test, consisting of a simulator of a transom board with a test motor attached to it (Fig. 1): force P - axial force on the propeller shaft, difference between forces P 'and P']. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Poklad’s testing in test bench/simulator as testing on Tovia’s propulsion system as test environments increases the accuracy in determining the  operating deflections of the propulsion system in an environment free from external error inducing forces.
Claim 7. Toiva discloses a device (Page 5 lines 23-30: In the shown embodiment, the control system has a receiving device 222 for receiving measurement information from the measurement devices 204A to 204D) for determining the direction of a force (Fig. 1: depicts directional force measurements) applied to a system including a static portion (Fig. 1: static strut 120) and a movable portion (Fig. 1: rotating member 130 such as steering bearing or rim 130) deformable [Page 8  lines 18-25 The model may thus have one parameter that describes the sideways bending of the propulsion unit]  under the effect of said force [Page 2 lines 30-34 and Page 3 lines 1-8: The load parameter may alternatively refer to a displacement value. In an embodiment, inclination/tilting of a steering bearing may be measured], the device (Page 5 lines 23-30: In the shown embodiment, the control system has a receiving device 222 for receiving measurement information from the measurement devices 204A to 204D) comprising: means for measuring [Page 3 lines 23-29 optical measurements] the mechanical deformations [Page 8  lines 18-25: The model may thus have one parameter that of the movable portion (Fig. 1: rotating member 130 such as steering bearing or rim 130), including means for measuring the distance  [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut. The displacement gauges may thus be placed to the top part of the strut in the proximity of the swivel/rim. In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left. measure the sideways force affecting the propulsion unit The same could be observed by a displacement sensor in the steering bearing or by an optical measurement device in the pod/strut]  & [Page 3 lines 23-29 optical sensors] between the movable portion (Fig. 1: rotating member 130 such as steering bearing or rim 130) and the static portion (Fig. 1: static strut 120), in the application direction of the force (Fig. 1: depicts directional force measurements) [Page 5 lines 7-10 optical sensors] processing means (Fig. 2: control system 220) able to determine the direction of the force using the measurements delivered by the measurement means  (Fig. 2 204 a-d stress sensors) [0006 and for the second value, the amplitude Δр of its oscillations per revolution of the propeller is determined, according to which the current value of the radial displacement r of the line of action of the axial force of the propeller is determined, using the expression r = Δр В / 2Р, where В is the distance].. 
Toiva does not explicitly disclose to determine the amplitude of the force using the measurements delivered by the measurement means.
Poklad teaches displacement sensing (Fig. 2: ends of the transom boards) for measuring deflection of a shaft.  Poklad further teaches processing the distance measurements to determine (Fig. 4: amplitude Δр)  the amplitude of the force using the measurements delivered by the measurement means.  [0006 and for the second value, the amplitude Δр of its oscillations per revolution of the propeller is determined, according to which the current value 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Poklad’s processing of displacement information to determine the amount of force from amplitude analysis and add the process to Toiva’s displacement and force analysis because analyzing amplitude data improves the quality of the force analysis using quantitative data directly correlated with the displacement measurements. 
Claim 8. Dependent on the device of claim 7. Toiva further discloses the measurement means include a set of measurement sensors distributed angularly about the movable portion (Fig. 2 204 a-d   gauges arranged at 45° from each other with optical embodiment) [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut. The displacement gauges may thus be placed to the top part of the strut in the proximity of the swivel/rim. In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left. measure the sideways force affecting the propulsion unit]. 
Claim 9. Dependent on the device claim 8.  Toiva further discloses the measurement sensors (Fig. 2: 204 a-d gauges arranged at 45° from each other optical displacement sensors) [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut]  are mounted on a cylindrical portion (Fig. 1: 130 movable is a cylinder)  of the static portion (Fig. 1: static strut 120) and the moveable portion (Fig. 1: rotating member 130 such as steering bearing or rim 130) [Page 5 lines 3-8: a load measuring device may be a displacement sensor are ranged to a steering bearing].
Claim 10. Dependent on the device of claim 7. Toiva further discloses the processing means (Fig. 2: measuring unit 222 and calculation unit 224) are designed to determine [Page lines 1-3: The control system may have a calculation unit 224, which performs predetermined calculation based on the measured data] the direction of the force (Fig. 1: depicts directional force measurements) [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut. The gauges may thus be placed to the top part of the strut in the proximity of the swivel/rim. In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left. measure the sideways force affecting the propulsion unit] from the position of at least one sensor (Fig. 2: 204 a-d gauges arranged at 45° from each other optical sensors) [Page 5 lines 7-10] delivering an extreme measurement value in relation to the values supplied by the other sensors (Fig. 2: 204 a-d  gauges arranged at 45° from each other optical sensors) [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut. The gauges may thus be placed to the top part of the strut in the proximity of the swivel/rim. In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left measure the sideways force affecting the propulsion unit].
Claim 11. Dependent on the device of claim 7. Toiva further discloses the processing means (Fig. 2: controller 220) include memory means [Page 7 lines 9-21 measurements used in model requiring memory] designed to store a set of distance measurement values predetermined as a function of force values [Page 7 lines 9-21 measurements used in model requiring memory] .
Toiva does not explicitly disclose to determine the amplitude of the force using the measurements delivered by the sensors.
 to determine the amplitude of the force (Fig. 4: amplitude related to force) Poklad teaches displacement sensing (Fig. 2:ends of the transom boards) for measuring deflection of a shaft.  Poklad further teaches using the measurements delivered by the sensors [0006 and for the second value, the amplitude Δр of its oscillations per revolution of the propeller is determined, according to which the current value of the radial displacement r of the line of action of the axial force of the propeller is determined, using the expression r = Δр В / 2Р, where В is the distance]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Poklad’s processing of displacement information to determine the amount of force from amplitude analysis and add the process to Toiva’s displacement and force analysis because analyzing amplitude data improves the quality of the force analysis using quantitative data directly correlated with the displacement measurements. 
Claim 13. Dependent on the device of claim 7. Toiva further discloses the deformable portion (Fig. 1: 130) and the static portion (Fig. 1: static strut 120) are cylindrical (Fig. 1: 130 and the matching interior static shaft 120 are shown as cylindrical).
Claim 14. Toiva further discloses a boat propulsion nacelle (Fig. 1: 100) including a device (Page 5 lines 23-30: In the shown embodiment, the control system has a receiving device 222 for receiving measurement information from the measurement devices 204A to 204D)   for determining the direction and amplitude of a force [limitation on direction and amplitude are taught with motivation to combine in the rejection of Claim 7] on said nacelle (Fig. 1: 100) as claimed in claim 7.

Claim  4 is rejected under 35 U.S.C. 103 as being unpatentable over Toiva  in view of Poklad and in further view of Marrazzo (US 20170343435: “Marrazzo”).  

Claim 4. Dependent on the method of claim 3. Toiva does not explicitly disclose the distance measurements vary linearly as a function of the force values.
Marrazzo teaches coupling load measurement method and device [Abstract].  Marrazzo further teaches the distance measurements vary linearly as a function of the force values [0072-0073 Particularly, said load is calculated as a linear function of said measured distance More particularly being F said load and being X said measured distance variation respect to a reference distance, said load is calculated as F=K*X, under the hypothesis that the coupling between the shafts (coupling comprises at least one between the first or second shaft and the flexible coupling element and the connecting hub) has the behavior of a system of springs: then it will be possible to determine or measure the axial load acting on the shaft with a quite simple mathematical relation (Hooke Law)].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Marrazzo’s process of linear analysis of force vs distance to process Tovia’s force and distance measurements because the linear relationship improves the quality of analysis by using the linear analysis to extrapolate results and determine maintenance trends. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toiva in view of Poklad and in further view of Eberle (US 20170328804; “Eberle”).

Claim 12. Dependent on the device of claim 11. Toiva does not explicitly disclose the memory means only save the direction and amplitude values of a force if the amplitude value is greater than a threshold  .
 the memory means only save the direction and amplitude values of a force if the amplitude value is greater than a threshold [0016-0017 a further advantageous embodiment, a first characteristic is stored in the control and evaluation unit, which defines first limit values as a function of the rotational speed for the amplitude detected by the acceleration sensor and/or the distance sensor which describes the imbalance of the rotational unit. The first limit values are defined such that their being exceeded indicates a need for action, while there is no immediate danger to the safety of the centrifuge or the user yet. Therefore, the first limit values serve to initiate an alert level in the event of non-safety-critical relevant problems within the centrifuge, and further action can be avoided for the time being. In an advantageous embodiment of the invention, a second characteristic is stored in the control and evaluation unit which defines second limit values as a function of the speed of rotation for the amplitude detected by the acceleration sensor and/or the distance sensor which describes the imbalance of the rotational unit. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Eberle’s thresholding of excessive amplitude measurements indicative of large displacements as a processing step for Toiva’s, measurement signal processing because thresholding improves the safety and reliability of a device by preventing large displacements from damaging the monitored device [Eberle  0016].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:

Inventor
Comment
CN-103502785
Brian Murray
Strain sensors surrounding a shaft to measure displacement
FR-2849694
Brian Kilmartin
Deviation Sensor
US-2562195 
Norman Lee
Displacement measurements of a shaft
US-20160297102
OKADA; Toru
Strain gauges for measuring displacement on propeller shaft
US-4791588-
Onda; Nobuhiko
Lateral displacement measurements
US-4611549 
Kodera; Masanori
Rotation control of a drive shaft


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856